Citation Nr: 0935002	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
recurrent deep vein thrombosis of the left leg.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypercoagulative blood disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to 
August 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision. 

In February 2008, the Veteran indicated that he wished to 
file a claim for service connection for hypertension, as this 
claim has not yet been adjudicated, it is referred to the RO 
for appropriate action


FINDINGS OF FACT

1.  In December 1999, the RO denied the Veteran's service 
connection claim for recurrent deep vein thrombosis of the 
left leg; the Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  The evidence submitted since the December 1999 rating 
decision fails to raise a reasonable possibility of 
substantiating the Veteran's service connection claim for 
recurrent deep vein thrombosis of the left leg.  

3.  In December 1999, the RO denied the Veteran's service 
connection claim for hypercoagulative blood disorder; the 
Veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

4.  The evidence submitted since the December 1999 rating 
decision fails to raise a reasonable possibility of 
substantiating the Veteran's service connection claim for 
hypercoagulative blood disorder.





CONCLUSIONS OF LAW

1.  The December 1999 rating decision that declined to reopen 
the Veteran's service connection claim for recurrent deep 
vein thrombosis of the left leg is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the December 1999 rating decision 
is not new and material, and the Veteran's service connection 
claim for recurrent deep vein thrombosis of the left leg is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The December 1999 rating decision that declined to reopen 
the Veteran's service connection claim for hypercoagulative 
blood disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  Evidence received since the December 1999 rating decision 
is not new and material, and the Veteran's service connection 
claim for hypercoagulative blood disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

The Veteran's service connection claims for recurrent deep 
vein thrombosis of the left leg and hypercoagulative blood 
disorder were denied by the RO in a December 1999 rating 
decision.  Such claims were denied on the basis that evidence 
had not been submitted linking current disability to service.  
The Veteran was notified of that decision in the following 
month, but did not file a timely appeal and the rating 
decision therefore became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Since the December 1999 rating decision is final, the 
Veteran's service connection claims may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Here, new evidence is defined as evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the December 1999 rating decision, the 
evidence of record included service treatment records, which 
did not show complaints of, symptoms of, or treatment for 
either recurrent deep vein thrombosis of the left leg or 
hypercoagulative blood disorder.  VA treatment records 
beginning in 1999 were also of record, including one record 
in which it was noted that the Veteran had had a problem with 
clotting blood since approximately 1975 and another record in 
which the Veteran reported having had varicosities since 
1972.  

Also of record were private treatment records from 1983 to 
the mid-1990s.  However, while these records addressed the 
Veteran's recurrent deep vein thrombosis of the left leg and 
hypercoagulative blood disorder, there was no information 
relating either condition to the Veteran's time in service.  

The Veteran also provided a time line chronicling his in-
service medical treatments and symptoms, which allegedly 
included problems breathing, a skin rash, and swelling of the 
legs.  The Veteran also provided a post-service timeline for 
treatment. 

Since his claim was finally denied in December 1999, the 
Veteran has submitted additional evidence including VA 
treatment records from approximately 2000 to the present that 
describe continued treatment with anticoagulation medication.  
However, the only VA treatment record that even remotely 
mentioned anything about the Veteran's time in service was 
from a treatment session in June 2000, where it was noted 
that the Veteran was on chronic Coumadin, and the Veteran 
asserted that it dated back to 1965 when he developed 
recurrent thrombotic events.  However, the doctor made no 
comment as to the Veteran's reported history.

In the Veteran's substantive appeal it was argued that the 
Veteran was treated for swelling in his legs and feet in 
service in 1964 and that following service in early 1965 he 
was treated by a Dr. McNeally (it is noted that this name was 
also spelled "McNeeley" in the Veteran's claims file) for 
varicose veins and blood clots.  The Veteran also reported 
that he had subsequently been treated in 1972, 1976, 1982 and 
1983 at the Mayo clinic in Rochester, Minnesota.  The Veteran 
contends that his problems began in service and had continued 
since that time.  However, the identical information about 
the Veteran's treatment both during and after service was 
included in the timeline that was of record at the time his 
claim was denied in 1999.

Nevertheless, efforts were undertaken to obtain the records 
identified by the Veteran; and records were successfully 
obtained from both the Mayo Clinic and from East Tennessee 
Baptist Hospital.  However, the earliest treatment record 
from the Mayo Clinic was dated in January 1983 and indicated 
that the Veteran was "quite well until 1977" when he found 
swelling in his left leg; and the records from East Tennessee 
Baptist Hospital also failed to in any way relate the 
Veteran's claimed conditions to his time in service.

No records were found at the Methodist Medical Center and the 
Veteran reported that Dr. McNeally and Dr. Sargent were no 
longer in practice, implying that no records were available. 

On review, the Board finds that new and material evidence has 
not been received to reopen the claim.  While the Veteran has 
reported treatment for swelling of the leg in service and 
treatment for it shortly after being discharged from service, 
this evidence is duplicative of the evidence and statements 
he made prior to the initial denial of his claim and it is 
therefore not considered to be new.

The remainder of the evidence received since the last final 
denial merely goes to showing that the Veteran has a current 
coagulation disability and problems with varicosities.  
However, this information was known at the time the Veteran's 
claim was initially denied in 1999; and, therefore the 
treatment records and statements submitted since December 
1999, while material, do not constitute new evidence.  
Additionally, while treatment records from the 1980s were 
obtained, these records relate the onset of the Veteran's leg 
problems to the late 1970s, more than a decade after he 
separated from service, and therefore the records fail to 
raise a reasonable possibility of substantiating the 
Veteran's claim.

Accordingly, the Board finds that the evidence received since 
December 1999 does not raise a reasonable possibility of 
establishing the Veteran's claims.  It therefore is not 
considered new and material for the purpose of reopening the 
service connection claims for either recurrent deep vein 
thrombosis of the left leg or for a hypercoagulative blood 
disorder.  As such, the criteria to reopen either of the 
Veteran's claims have not been met; and to that extent the 
Veteran's claims are denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the May 2007 letter specifically informed the 
Veteran of what "new" and "material" meant in the context 
of his claim, and it informed him the reason that his claim 
had previously been denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

Since the Veteran's claim was last denied, VA has obtained 
both VA and private outpatient treatment records, and has 
sought unsuccessfully to obtain additional records identified 
by the Veteran.  The Veteran was also offered the opportunity 
to testify at a hearing before the Board, but he declined.  

In May 2007, the Veteran's representative argued that the 
Veteran should be afforded a VA examination to determine 
whether his disorders are related to service.  However, 
because VA has determined that new and material evidence has 
not been received, VA is not required to afford him an 
examination or obtain a medical opinion.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, no such 
examination is warranted at this time. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been received, the 
application to reopen the Veteran's claim for service 
connection for recurrent deep vein thrombosis of the left leg 
is denied.

New and material evidence having not been received, the 
application to reopen the Veteran's claim for service 
connection for hypercoagulative blood disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


